Citation Nr: 1618116	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.  He was awarded the American Theater Medal, the Victory Medal, and the Asiatic Pacific Medal for his World War II service.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 RO decision.  The Veteran and his wife presented sworn testimony in support of his appeal during a May 2015 videoconference hearing before the undersigned Veterans Law Judge.  

At the time of the hearing, additional appeals for entitlement to service connection for residuals of injury to the lumbar spine and the cervical spine were withdrawn.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Because the Veteran has withdrawn these appeals, with the assistance of his representative, there remain no allegations of errors of fact or law for appellate consideration.  

The record was held open at the hearing to allow the Veteran time to obtain and submit additional evidence.  A further extension of time was granted in October 2015 for the same purpose.  

The Veteran did indeed submit a new medical report in October 2015, which reflects his current pulmonary status of mild airway obstruction with occasional cough and wheezing.  The report reflects the physician's assessment that the Veteran may have "very early" chronic obstructive pulmonary disease.  The report was not accompanied by a waiver of initial RO review.  However, upon careful review, the Board determines that the report reflects current evaluation and treatment only, with no information relating the diagnosis to service in any way.  Therefore, we hold that a fully-informed decision can be made without relying upon this report, as it is not material to the appeal in any way.  The Board will proceed with review of the remaining evidence of record, with no prejudice accruing to the Veteran or his appeal.  

In November 2015, the Board requested an informed medical opinion from a physician with the Veterans Health Administration (VHA) who is an expert in pulmonary diseases.  The opinion was received in February 2016, and the Veteran was provided with a copy of it along with the opportunity to submit additional evidence or argument, the same month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not manifest a lung disability related to either asbestos exposure or coral dust/sand exposure; no other connection to service is postulated or shown.


CONCLUSION OF LAW

Service connection for lung disease is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial claim for service connection for a lung disability was based upon asbestos exposure which it is conceded the Veteran had while on board Navy ships during World War II.  However, it is not shown that the Veteran has any current disability involving asbestos-related lung disease.  During the hearing on appeal, a new theory of entitlement was raised, that of lung disability related to small coral and silica particles during the Veteran's responsibilities building and maintaining runways on Pacific Islands during World War II.  The Veteran's representative has clarified that they are no longer claiming any asbestos-related disease and have formally withdrawn any appeal based upon this theory of entitlement.  

During the May 2015 hearing on appeal, the Veteran's wife and his representative referred to a book about the Pacific portion of World War II.  According to this book, roads and runways on these Pacific Islands were built from coral and sand, which was quite dusty by nature.  When airplanes took off or landed, dust from the runway created storms of tiny abrasive particles.  The Veteran contends that these particles have lodged in his lungs and are now causing chronic obstructive pulmonary disease.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in a June 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the May 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issues on appeal at the Board hearing were clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  As noted above, a new theory of entitlement, involving the coral and sand particles was raised and fully discussed during the hearing.  Relevant information was brought out with assistance from the Veteran's wife and his representative.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, service personnel records, recent private medical records, the report of a VA medical examination, and the report of an informed medical opinion by a physician with the Veterans Health Administration, which are relevant to the matter decided herein, as well as the hearing testimony.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The Veteran's service treatment records were negative for any pulmonary problem, with chest X-rays at entrance and discharge from service interpreted as normal.

A May 2011 medical record includes the information that the Veteran was formerly enlisted in the Navy and as such was exposed to asbestos, silica, and various chemicals, when he was building air strips.  He was complaining of dyspnea on minimal exertion such as climbing a single flight of stairs, or walking less than a block.  He was a nonsmoker, and his family history was noncontributory.  Examination of his respiratory system revealed fine crackles and bilateral wheezing.  The physician reported a May 2011 pulmonary function test which was interpreted as showing severe obstructive airway disease with severe decrease in diffusion lung capacity of 54% and possible interstitial lung disease.  The pulmonary function test results themselves were not included along with the report, however.  He also rendered a diagnosis of chronic obstructive pulmonary disease.  The physician also deemed that the Veteran's progressive shortness of breath with minimal exertion was more likely than not due to his exposure to asbestos and various noxious agents while he was in the Navy.  

In a June 2011 statement, the Veteran's wife wrote that during their whole married life, the Veteran had been plagued by a chronic cough and a need to clear his throat.  

The Veteran was provided with a VA examination in September 2012.  The examiner noted the Veteran's history of shortness of breath with a cough for many years.  She reviewed chest X-rays from 2009 and 2012 and a PET scan from August 2011, and opined that none of these tests showed any asbestosis related changes, pleural calcifications, or pulmonary fibrosis.  She also elicited the information that the Veteran had been a smoker for ten years, but had quit sixty years ago.  Imaging studies to include a computed tomography scan were performed.  The scan was interpreted as showing no evidence of interstitial fibrosis, no emphysema or infilitrate.  Pulmonary function studies the same date were interpreted as showing no asbestosis or pulmonary fibrosis.  In sum, the examiner identified no current pulmonary disability, and opined that the Veteran did not have asbestosis or pulmonary fibrosis.  

To fully explore the new theory of entitlement raised at the hearing, the Board obtained an opinion from a pulmonary specialist with the Veterans Health Administration, as described above.  This physician reviewed the medical evidence in the Veteran's claims file, to include that summarized above.  Based upon this review, the physician concluded that the Veteran less likely than not has any lung impairment related to exposure to silica or coral dust between 1944 and 1946.  The following explanation was provided:  

	First, many different environmental exposures have been reported as cause for lung disease, such as pulmonary fibrosis.  These causal exposures may be short-term high-intensity (e.g., acute toxic fume inhalation) or long-term low-intensity (asbestos-related lung disease).  

	Second, certain exposure-related lung diseases can be confidently diagnosed by history, physical examination, pulmonary function testing, and characteristic radiologic findings (e.g., pleural plaques in asbestos-related lung disease, lung nodules and intrathoracic lymph node calcification in silicosis, etc.).

	In this case, the Veteran asserts that he sustained exposure to small particles composed of silica and/or coral dust during the course of his duties in WWII, specifically building island landing strips in the Pacific.  According to the available records, he reportedly had a normal chest x-ray on discharge in May 1946.  A VA respiratory examination in September 2012 reported 1) a chest x-ray from2009 was negative for any asbestos-related changes, 2) a PET scan done on August 20, 2011 did not show any pleural calcifications or pulmonary fibrosis, and 3) a CT chest scan from Sept 2012 "indicated no evidence of interstitial fibrosis, emphysema, or infiltrate."  A private pulmonologist reports pulmonary function tests in May 2011 showed "severe obstructive airway disease with severe decrease in diffusion capacity of 54 percent."  Silica and/or coral dust exposure does not typically cause chronic obstructive lung disease.  Characteristic radiologic features of silica and/or coral dust exposure have not been reported to be present on this Veteran's chest imaging studies.  

	At present, based on the available history, physical examination, pulmonary function testing, and characteristic radiologic findings, it is my opinion that this Veteran less likely than not has any lung impairment related to exposure to silica and/or coral dust between 1944 and 1946.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Given the Veteran's confirmed service in the Pacific, the Board will resolve all reasonable doubt in favor of the Veteran to find that the in-service occurrences suggested by evidence are consistent with the circumstances, conditions, or hardships of such service actually occurred.  In other words, we will assume for purposes of this decision that the Veteran was indeed exposed to coral and silica dust during the course of his responsibilities in service.  We will assume as well that he was exposed to asbestos on board Naval ships at that time.  For direct service connection, the evidence as to his claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19.

Upon careful review, the Board finds that the evidence does not show a lung disability related to service in any way.  The evidence that the Veteran has some shortness of breath and a cough is unchallenged.  There is no consensus on whether these symptoms represent an actual chronic disability, however, as the VA examiner found no pulmonary disability, although the Veteran's private physician identified a diagnosis of chronic obstructive pulmonary disease due to asbestos and various noxious agents dating from his Naval service.  

Assuming for purposes of this decision that the Veteran does have some lung disease, to include possible chronic obstructive pulmonary disease, the Board finds that no nexus to service has been established.  We rely heavily upon the conclusions reached by the VHA physician in this matter.  The VHA physician had a more complete record to review than did the Veteran's private physician in 2011, as the VHA physician was able to review the Veteran's service treatment records, several chest x-ray reports, a PET scan report, and a CT scan report, in addition to the pulmonary function tests results.  Additionally, the VHA physician is a specialist in the diagnosis of lung disease and thus has familiarity and expertise with the issue at hand.  Furthermore, the private physician simply provided a conclusion that the condition is related to service without any rationale or medical explanation, while the VHA examiner provided a rationale as to the medical principles behind his negative conclusion.  The VHA opinion, then, is more reasoned and persuasive.  In sum, absent evidence of asbestos-related lung disease or coral/silica disease, no connection to service is established.  The preponderance of the evidence is against the claim and the appeal must be denied.


ORDER

Service connection for disability of the lungs is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


